Citation Nr: 0615355	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for surgically induced 
ankylosis of the lumbar spine from the 4th lumbar vertebra 
(L4) to the sacrum, status post herniated nucleus pulposus 
(HNP) with radiculopathy and retained hardware.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the navy from December 1976 
to December 1980 and from July 1984 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified at an April 2006 videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The National Personnel Records Center (NPRC) has twice stated 
that it does not have the service medical records (SMRs) of 
the veteran's first period of naval service and that further 
efforts to locate them would be futile.  Generally see 
38 C.F.R. § 3.159(c)(2) (2005).  However, at the 
videoconference the veteran testified that he had been 
treated during his first period of naval service for low back 
pathology, including continuing radicular pain thereafter, 
beginning in 1977 at "VBA NAS Brunswick" Maine.  See page 2 
of the transcript.  His service representative request that 
that facility conduct a search for the veteran's SMRs.  
However, further information as to the dates of such 
treatment is needed.  

The veteran also testified that he had been treated between 
his two periods of naval service at the Christus Spohn 
Hospital in Corpus Christi, Texas, and at that facility prior 
to his postservice September 1998 on-the-job low back injury.  
Pages 9 and 16 of the transcript.  Under 38 U.S.C.A. 
§ 5103A(a) and (b) (West 2002) and 38 C.F.R. § 3.159(c) 
(2005) VA will make reasonable efforts, generally consisting 
of an initial request and at least one follow-up request, for 
private medical or occupational records and state and local 
government records.  

At the videoconference hearing the veteran and his 
representative stated that they would submit additional 
private clinical records.  However, as yet, no such records 
have been received. 

The veteran also testified at the videoconference hearing 
that he was in receipt of Social Security Administration 
(SSA) disability benefits.  The duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002) includes obtaining any SSA 
disability benefits award and the underlying medical records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999).  

Also, other than the SMRs of the veteran's second period of 
naval service and a VA examination in November 2002, which 
yielded a negative medical opinion, the only records 
submitted were from Dr. Geiger.  These records reflect 
treatment for a postservice on-the-job low back injury in 
September 1998 and that the veteran had a Workman's 
Compensation claim pending, claim number COR0559081.  So, the 
RO should also attempt to obtain these records.  

At the videoconference, the veteran's service representative 
requested that following development in this case that the 
veteran be afforded an additional VA examination to obtain an 
up-to-date medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and request 
that he provide as much detailed information as 
possible concerning the dates of all treatment at 
"VBA NAS Brunswick" Maine.  Specifically, this 
should also include, as best as the veteran can 
now recollect, the dates of treatment.  

Then, the RO should take the appropriate steps to 
obtain any relevant records and associate them 
with the other evidence of record. 

Document all steps taken to locate and obtain this 
additional evidence until assured these records 
either do not exist or that further efforts to 
obtain them would be futile.  

2.  The veteran should be requested to provide as 
much information as possible concerning all 
private clinical treatment after each of his 
periods of naval service.  

Ask the veteran to clarify whether all private 
clinical records are now on file.  With respect to 
any such records that are not on file, request 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.   

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).   

In particular, the veteran should be requested to 
execute and return a release to obtain private 
clinical records from the Christus Spohn Hospital 
in Corpus Christi from December 1980 to July 1984 
and from November 1992 until his postservice 
injury in September 1998.  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

3.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

4.  The veteran should be requested to provide as 
much identifying information as possible 
concerning any Workman's Compensation claims he 
has filed since his discharge from naval service 
in 1992, to include any claim filed for a job-
related low back injury in approximately September 
1998.  This should include the claim number or 
other identifying information as to that claim as 
well as all clinical sources involved in treatment 
or evaluation relevant to either such injury or 
such claim.  

Obtain any Workman's Compensation decision and all 
associated records.  It should be noted that 
private clinical records of Dr. Geiger identified 
the claim number as COR0559081.   

5.  Then, schedule the veteran for an appropriate 
VA medical examination to assess the nature, time 
of onset, and etiology of any current low back 
pathology that he now has.  

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any low back disorder that the veteran 
now has had its origin during either period of 
naval service or whether it is at least as likely 
as not that any lumbosacral arthritis manifested 
within one year of discharge from either period of 
service (those dates being in December 1980 and 
November 1992). 
 
Discuss the rationale of the opinion, whether 
favorable or unfavorable.  A complete rationale 
for all opinions should be provided.  

If however, no opinion can be rendered, please 
explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

6.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2005); Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare a 
Supplemental Statement of the Case (SSOC) and send 
it to the appellant and representative.  Also, 
provide an appropriate period of time to respond.   

Then, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

